Name: Council Regulation (EC) NoÃ 453/2007 of 25 April 2007 laying down the weightings applicable from 1 July 2006 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the two new Member States for a maximum period of 19 months after accession
 Type: Regulation
 Subject Matter: cooperation policy;  personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 26.4.2007 EN Official Journal of the European Union L 109/22 COUNCIL REGULATION (EC) No 453/2007 of 25 April 2007 laying down the weightings applicable from 1 July 2006 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the two new Member States for a maximum period of 19 months after accession THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of Officials of the European Communities and the Conditions of employment of other servants of the Communities laid down by Regulation of the Council (EEC, Euratom, ECSC) No 259/68 (1), and in particular the first paragraph of Article 13 of Annex X thereto, Having regard to the 2005 Act of Accession, and in particular Article 27(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) It is necessary to take account of changes in the cost of living in countries outside the Community and to determine accordingly the weightings applicable from 1 July 2006 to remuneration paid in the currency of the country of employment to officials serving in third countries. (2) The weightings in respect of which payment has been made on the basis of Regulation (EC, Euratom) No 351/2006 (2) may lead to retrospective upward or downward adjustments to remuneration. (3) Provision should be made for back-payments in the event of an increase in remuneration as a result of the new weightings. (4) Provision should be made for the recovery of sums overpaid in the event of a reduction in remuneration as a result of the new weightings for the period between 1 July 2006 and the date of entry into force of this Regulation. (5) Provision should be made for any such recovery to be restricted to a period of no more than six months preceding the date of entry into force of this Regulation and for its effects to be spread over a period of no more than 12 months following that date, as is the case with the weightings applicable within the European Community to remuneration and pensions of officials and other servants of the European Communities, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2006, the weightings applicable to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries payable in the currency of the country of employment shall be as shown in the Annex hereto. The exchange rates used for the calculation of this remuneration shall be established in accordance with the detailed rules for the implementation of the Financial Regulation and correspond to the date of application of the weightings. Article 2 1. The institutions shall make back-payments in the event of an increase in remuneration as a result of the weightings shown in the Annex. 2. The institutions shall make retrospective downward adjustments to remuneration in the event of a reduction of remuneration as a result of the weightings shown in the Annex for the period between 1 July 2006 and the date of entry into force of this Regulation. Retrospective adjustments involving the recovery of sums overpaid shall be restricted to a period of no more than six months preceding the date of entry into force of this Regulation. Recovery shall be spread over no more than 12 months from that date. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 April 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1895/2006 (OJ L 397, 30.12.2006, p. 6). (2) OJ L 59, 1.3.2006, p. 1. ANNEX Place of Employment Weighting July 2006 (1) (2) Afghanistan 0 Albania 82,7 Algeria 84,5 Angola 113,5 Argentina 56,4 Armenia 105,7 Australia 99,1 Bangladesh 43,7 Barbados 125,7 Benin 92,3 Bolivia 48,4 Bosnia and Herzegovina 77,7 Botswana 62,1 Brazil 76,2 Bulgaria 76,4 Burkina Faso 89,7 (2) Burundi 0 Cambodia 70,4 Cameroon 110,1 Canada 90,6 Cape Verde 77,4 Central African Republic 120,1 Chad 131,2 Chile 76,6 China 76,7 Colombia 63,2 Congo 130,4 Costa Rica 69,1 CÃ ´te dIvoire 109,4 Croatia 105,8 Cuba 97,1 Democratic Republic of Congo 132,4 Djibouti 96,8 Dominican Republic 71,9 Ecuador 70,8 Egypt 51,0 El Salvador 86,4 Eritrea 49,4 Ethiopia 85,7 Fiji 71,3 Former Yugoslav Republic of Macedonia 69,7 Gabon 116,6 Gambia 55,8 Georgia 95,1 Ghana 79,9 Guatemala 80,6 Guinea 56,4 Guinea-Bissau 100,7 Guyana 60,6 Haiti 109,5 Honduras 74,9 Hong Kong 101,3 India 45,3 (2) Indonesia (Banda Aceh) 0 Indonesia (Jakarta) 83,9 (2) Iraq 0 Israel 109,6 Jamaica 91,3 Japan (Naka) 113,7 Japan (Tokyo) 119,9 Jordan 72,3 Kazakhstan (Almaty) 125,2 (2) Kazakhstan (Astana) 0 Kenya 77,8 Kyrgyzstan 80,3 Laos 71,3 Lebanon 90,8 Lesotho 61,8 (2) Liberia 0 Madagascar 72,3 Malawi 70,4 Malaysia 74,8 Mali 91,2 Mauritania 67,7 Mauritius 70,7 Mexico 70,2 Moldova 52,6 (2) Montenegro 0 Morocco 86,8 Mozambique 69,3 Namibia 72,8 Nepal 68,8 New Caledonia 134,5 New Zealand 89,0 Nicaragua 60,7 Niger 89,3 Nigeria 94,7 Norway 131,7 Pakistan 52,2 (2) Panama 0 Papua New Guinea 75,6 Paraguay 70,8 Peru 78,4 Philippines 60,2 Romania 62,7 Russia 120,7 Rwanda 87,1 Saudi Arabia 88,8 Senegal 80,7 Serbia 61,1 Sierra Leone 75,1 Singapore 103,4 Solomon Islands 88,7 (2) Somalia 0 South Africa 59,9 South Korea 112,4 Sri Lanka 55,4 Sudan 52,1 Suriname 51,9 Swaziland 62,6 Switzerland 116,3 Syria 65,5 Taiwan 89,9 Tajikistan 70,2 Tanzania 58,8 Thailand 60,3 (2) Timor Leste 0 Togo 92,4 Trinidad and Tobago 70,4 Tunisia 71,8 Turkey 83,7 Uganda 55,5 Ukraine 104,6 United States (New York) 104,8 United States (Washington) 100,5 Uruguay 72,9 Vanuatu 114,5 Venezuela 60,9 Vietnam 54,2 West Bank  Gaza Strip 92,7 Yemen 68,2 Zambia 69,3 Zimbabwe 47,2 (1) Brussels = 100 % (2) Not available.